DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various hearing devices thereon, for example WO2013/067145.  However, the prior art of record fails to show claim 1, a system comprising: a hearing device including: a microphone configured to receive an input signal; hearing device electronics configured to perform frequency translation on the input signal to produce an output signal; and a receiver configured to provide the output signal to a wearer of the hearing device; and an external device including: a processor configured to perform machine learning to identify acoustic features in a plurality of audio signals and predict outputs for the plurality of audio signals by mapping input features of the plurality of audio signals to a set of algorithm parameters for producing frequency- lowered speech cues; and wireless communication electronics configured to transmit control signals to the hearing device, the control signals including the set of algorithm parameters, wherein the hearing device is configured to receive the control signals, and the hearing device electronics are configured to use the set of algorithm parameters to automatically recognize and translate speech sounds 
 
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.